DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           KASHA T. DAVIS,
                              Appellant,

                                     v.

                               ALORICA, Inc.,
                                 Appellee.

                               No. 4D16-3530

                           [October 12, 2017]

   Appeal from the Florida Commission on Human Relations; Michelle Wilson,
Executive Director; L.T. Case No. 201601646.

   Kasha T. Davis, Fort Lauderdale, pro se.

  Elizabeth Fite Blanco of Sessions, Fishman, Nathan & Israel, LLC,
Tampa, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.